Continuation Sheet:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant argue the claims are in condition for allowance based on the amendments made to the claims.  The amended claims read:
A method for improving production performance with respect to body weight gain in animals, the method comprising feeding the animal with an effective amount of a compound selected from lauroyl lactylate, myristoyl lactylate, the sodium salts thereof, and mixtures thereof.

The Examiner’s contention is that the Grabitz teaches a blend for use in fodder comprising non-ionic surfactants such as monoesters of propylene glycol and of alimentary fatty acids; stearyl-2-lactyl acid (Grabitz claims 1 and 4). The amount of surfactant to be used is comprised within the range of from 0.5 to 8% and preferably of from 1 to 2% by weight relatively to the flour or meal (Grabitz claim 11). The claims comprise an effective amount of the active and an identical patient population, therefore, inherently the animals will improve production performance with respect to body weight gain.  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/             Primary Examiner, Art Unit 1627